Arnold, J.,
delivered the opinion of the court.
The building as described by the testimony was not a dwelling-house in legal contemplation. To render a building a dwelling-house it must be a habitation for man, and usually occupied by some person lodging in it at-night. A building which is in fact a dwelling-house does not lose its character as such by a mere temporary absence of its inhabitants who have left with intent to return, but it does not become a dwelling-house, though used for taking meals and other purposes, unless the person occupying it or some one of his family or servants usually sleep in it at night. Bish. Stat. Crimes, § 279; Ex parte Vincent, 26 Ala. 145 ; State v. Warren, 33 Maine 30.

Reversed.